Citation Nr: 0106449	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus, claimed 
as a bilateral foot disability.

2.  Entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral ankle disability.

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION


The veteran had active duty from December 1986 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Louis, 
Missouri, regional office (RO) of the Department of Veterans 
Affairs (VA).  

REMAND

The Board notes that entitlement to service connection for a 
low back disability and disabilities of the right and left 
ankle was denied in a November 1990 rating decision.  The 
veteran was informed of this decision and provided with his 
appellate rights in a December 1990 letter.  He did not 
submit a notice of disagreement with this decision within one 
year of receipt of the letter.  Therefore, the November 1990 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
The RO has not yet considered the veteran's claims of 
entitlement to service connection for a bilateral ankle 
disability and entitlement to service connection for a low 
back disability on the basis of whether or not new and 
material evidence has been submitted to reopen these claims.  
Therefore, the Board finds that these issues must be returned 
in order to afford the RO an opportunity to consider them on 
this basis.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

A review of the record indicates that the veteran's September 
1985 enlistment examination contained findings of pes planus, 
and tinea versicolor.  The veteran has not been afforded VA 
examinations in regards to these issues.  The Board finds 
that examinations by VA doctors of the veteran's feet and 
claimed skin disability, along with a review of his service 
medical records and post service medical records, would be 
useful in assessing the veteran's current level of 
disability, determining whether or not there was an increase 
in disability during service, and determining whether or not 
any such increase was due to the natural progress of the 
disease.  

Therefore, in order to afford the veteran due process and to 
assist in the development of his claims, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pes planus 
and his claimed skin disability during 
the first year after discharge from 
active service.  After securing the 
necessary release, the RO should obtain 
these records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination of the feet to determine the 
current severity of his pes planus.  All 
indicated tests and studies should be 
conducted.  The claims folder MUST be 
made available to the examiner for review 
in conjunction with the examination.  
After the completion of the examination 
and review of the medical records, the 
examiner should attempt to express the 
following opinion(s): 1) Is it as likely 
as not that the veteran's bilateral pes 
planus underwent a chronic increase in 
severity during active service?  2) If 
the veteran's bilateral pes planus 
underwent a chronic increase in severity 
during active service, was this increase 
due to the natural progress of this 
disability?  The examiner should provide 
the complete rationale for his opinions, 
citing if possible to specific items in 
the medical records that support his 
conclusions. 

3.  The veteran should be afforded a VA 
dermatology examination to determine 
whether or not he currently has a skin 
disability other than his service 
connected lichen spinulosus of the neck.  
All indicated tests and studies should be 
conducted.  The claims folder MUST be 
made available to the examiner for review 
in conjunction with the examination.  
After the completion of the examination 
and review of the medical records, the 
examiner should attempt to express the 
following opinion(s): 1) Does the veteran 
currently have tinea versicolor?  2) If 
the veteran is found to have tinea 
versicolor, is it as likely as not that 
this disability underwent a chronic 
increase in severity during active 
service?  3) If the veteran's tinea 
versicolor underwent a chronic increase 
in severity during active service, was 
this increase due to the natural progress 
of this disease?  4) If the veteran is 
not found to have tinea versicolor, does 
he have any other current skin 
disabilities?  5) Does the veteran have 
any other current skin disabilities in 
addition to lichen spinulosus of the neck 
and/or tinea versicolor?  6) If the 
veteran does have a current skin 
disability in addition to lichen 
spinulosus of the neck and/or tinea 
versicolor, is it as likely as not that 
this skin disability was incurred during 
active service?  The examiner should 
provide the complete rationale for his 
opinions, citing if possible to specific 
items in the medical records that support 
his conclusions. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The issues of entitlement to 
service connection for a low back 
disability and entitlement to service 
connection for a bilateral ankle 
disability should be considered on the 
basis of whether or not new and material 
evidence has been submitted to reopen the 
previously denied claims.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The laws and regulations 
concerning finality of rating decisions 
and new and material evidence should be 
included if these issues remain on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





